MEMORANDUM ***
Alexander Guzeyev, a native and citizen of Russia, petitions for review of the Board of Immigration Appeals’ decision affirming the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Singh-Kaur v. INS, 183 F.3d 1147, 1149 (9th Cir.1999), and we deny the petition.
Substantial evidence supports the IJ’s adverse credibility determination because Guzeyev’s testimony was vague regarding the nature of his religious denomination. See id. at 1153. In addition, Guzeyev failed to mention the fact that he was beaten while detained by the government. See Li v. Ashcroft, 378 F.3d 959, 962-63 (9th Cir.2004).
*600Because Guzeyev failed to satisfy the lower standard of proof for asylum, it necessarily follows that he failed to satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Guzeyev’s CAT claim is based on the same testimony that the IJ found not credible, and because he points to no other evidence that the IJ should have considered in making its CAT determination, substantial evidence supports the IJ’s denial of CAT relief. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.